NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




     United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 9, 2011*
                                 Decided February 11, 2011

                                           Before

                             JOHN L. COFFEY, Circuit Judge

                             KENNETH F. RIPPLE, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 10-1756

JOACHIM E. DRESSLER,                             Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Eastern District of Wisconsin.

       v.                                        No. 09-C-0387

SCOTT WALKER **, et al.,                         C.N. Clevert, Jr.,
     Defendants-Appellees.                       Chief Judge.

                                         ORDER

       Two decades ago Joachim Dressler was convicted in Wisconsin of first-degree
intentional homicide. Now, in the guise of a civil-rights action against Wisconsin judges,
lawyers, and even the state’s governor, Dressler rehashes prior collateral attacks on his



       *
        The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Accordingly, the appeal is submitted on the
appellant’s brief and the record. See FED. R. A PP. P. 34(a)(2)(C).

       **
        Pursuant to FED. R. A PP. P. 43(c), we substitute Scott Walker, the current governor
of Wisconsin, for his predecessor, James E. Doyle, Jr.
No. 10-1756                                                                               Page 2

conviction. See Dressler v. McCaughtry, 238 F.3d 908 (7th Cir. 2001); State v. Dressler, No.
2004AP1497, 2006 WL 545783 (Wis. Ct. App. Mar. 8, 2006); State v. Dressler, No. 92-2049-CR,
1993 WL 469759 (Wis. Ct. App. Nov. 17, 1993); see also Dressler v. Ptacek, No. 08-1219 (7th
Cir. June 27, 2008) (dismissing for failure to prosecute); Dressler v. McCaughtry, No. 97-C-
0431 (E.D. Wis. Sept. 28, 2006) (denying Dressler’s postjudgment motion to reopen previous
collateral proceedings). He objects to the admission at his 1991 trial of pornographic and
violent images found during a search of his home; Dressler seeks not only damages but
federal supervision of all future Wisconsin criminal trials. The district court screened the
complaint under 28 U.S.C. § 1915A, and dismissed it with prejudice. Dressler then moved
to alter or amend the judgment under Federal Rule of Civil Procedure 59(e), to no avail. We
affirm the judgment.

        At the homicide trial a forensic pathologist opined that the victim’s severed genitals
and mutilated body suggested a killer who experienced “homosexual overkill,” a profiling
concept that apparently involves a killer’s fixation on homosexuality and violence. To show
that Dressler fit the profile, the State introduced the contents of a briefcase found in his
home, including videos and photos of apparent murders and mutilated bodies, as well as
homosexual pornography. The State also elicited one man’s testimony about his sexual
relationship with Dressler. Other circumstantial evidence as well pointed to Dressler:
Neighbors had last seen the victim, a door-to-door solicitor, shortly before he disappeared;
Dressler’s house was next on the victim’s route; his torso and limbs were found in yellow
trash bags matching those Dressler owned; and Dressler had told a neighbor that he shot
the victim, albeit accidentally, before running the man’s brain through his garbage
disposal.

       Now, as in prior suits, Dressler claims that the seizure and introduction of his
briefcase’s contents was an unconstitutional restraint on his free-speech right to possess
graphic materials at home. Further, he claims that admitting evidence of his sexual
proclivities unconstitutionally punished him for private homosexual conduct. The
complaint seeks damages and a federal injunction against any future application of
Wisconsin’s Uniform Rules of Evidence governing relevance, see, e.g., W IS. STAT. § 904.01,
seizure of evidence, id. § 968.13, and proof of motive, id. § 904.04(2), that might violate the
Constitution.

       These purportedly constitutional claims are nothing more than a subterfuge for
challenging the propriety of state-court evidentiary rulings. As we told Dressler previously,
federal courts do not review state-court evidentiary rulings unless a particular ruling
violated due process by creating a likelihood that an innocent person was convicted.
Dressler, 238 F.3d at 914 (citing United States ex rel. Bibbs v. Twomey, 506 F.2d 1220, 1223 (7th
Cir. 1974); Thompkins v. Cohen, 965 F.2d 330, 333 (7th Cir. 1992)). Dressler faced a
No. 10-1756                                                                               Page 3

“mountain” of circumstantial evidence that he intentionally killed another person, Dressler,
238 F.3d at 915, and is not entitled to additional federal review of his trial, let alone federal
supervision of future Wisconsin trials. When this same claim was last before us, we
described it as “borderline frivolous at best,” id. at 912, and since we then decided the claim
adversely to Dressler, its reappearance here is patently frivolous.

       Accordingly, we need not explore other problems in Dressler’s suit, like the bar he
faces under Heck v. Humphrey, 512 U.S. 477 (1994), or his lack of standing to pursue
injunctive relief against remote threats. The district court properly dismissed Dressler’s
complaint and did not abuse its discretion in denying his Rule 59(e) motion.

        Dressler now has disqualified himself from proceeding in forma pauperis by incurring
three litigation strikes under 28 U.S.C. § 1915(g), first in Dressler v. Ptacek, No. 07-C-289
(E.D. Wis. June 11, 2007), then in the district court in this case, and finally in this appeal.

                                                                                      A FFIRMED.